DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/13/2020 has been entered. Applicant has amended claims 1-4, 6-11, 13-18, and 20. Applicant cancels claims 5, 12, and 19 and adds new claims 21-23. Claims 1-4, 6-11, 13-18, and 20-23 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/04/2020 have been fully considered but they are not persuasive. Regarding the arguments concerning claims 1, 8, and 15, Examiner respectfully disagrees. Downey teaches terminating caching when the amount of data exceeds a predetermined value. Applicant argues that Downey only teaches “terminating caching” of old requests and not new requests. Downey teaches both “terminating caching” of old and new requests. As seen in Downey (paragraph 0011), the FIFO method removes old requests as new requests come in once the cache has reached the allocated size limit, when this method is being implemented and the session is terminated, all requests are deleted from the cache. In conclusion the new requests are still deleted after the allocated size limit is reached. The examiner gives terminating caching its broadest reasonable interpretation in view of the instant specification. The current limitation does not require timeliness of the termination of caching. Examiner recommends clarifying amendments to the “terminating caching” limitation to overcome the current rejection.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Downey et al (US 2008/0126831).
Regarding claim 1, Colrain teaches a method in a computer system, the method comprising: establishing a first database session with a database system (paragraph 0017 & 0050, figure 1, 104A –first database session) ; communicating session information from the computer system to the database system, which defines a first session context of the first database session (paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.) ; caching the session information for the first database session in a cache memory of the computer system (paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session); establishing a second database session with the database system (paragraph 0017 & 0050, figure 1); communicating second session information from the computer system to the database system, which defines a second session context of the second database session (paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.); caching the second session information for the second database session in the cache memory of the computer system (paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session); establishing a second database session with the database system (paragraph 0017 & 0050, figure 1), establishing a second database session in response to detecting a disconnection of the first database session, including communicating the session information that is cached in the cache memory of the computer system for the first database session to transparently restore the session context of the first database session (paragraph 0051 - the client detects unavailability of a first server-client session and sends the command(s) each with matching context in a second session in response to detecting the unavailability of the first session).
Colrain teaches the presence of caching of session information for the first database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly teach further comprising terminating caching when the amount of data exceeds a predetermined value.
Downey teaches further comprising terminating caching when the amount of data exceeds a predetermined value (paragraph 0011 - A FIFO ("First In, First Out") method is used to remove the oldest requests from a cache that has reached the allocated size limit. In all cases, once a client /server session terminates).


Regarding claim 2, Colrain teaches wherein caching the first session information includes receiving a communication from the database system comprising the first session information that was communicated to the database system and caching the first session information contained in the received communication (‘952, paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session).
Regarding claim 3, Colrain teaches wherein the third database session is established with the database system (‘952, paragraph 0058 - While client 102 is using database session 104A, database session 104A may become unavailable to client 102. Client 102 may then use database session 104B to execute commands).
Regarding claim 4, Colrain teaches wherein the third database session is established with a second database system different from the database system (‘952, paragraph 0061 - FIG. 4 illustrates an example server-side process for using a context that describes a first session to determine whether a command should be replayed in a second session. In one embodiment, step 402 is executed on the server-side in response to client-side step 306. In step 402, a server, which may be a different server than the server performing the steps in FIG. 2).
Claims 8-11 and 15-18 are rejected under similar reasoning seen in the current rejection of claims 1-4 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and an apparatus.






Regarding claim 6, Colrain teaches the presence of caching of session information for the third database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly teach further comprising terminating caching in response to receiving a communication from the database to terminate the caching.
Downey teaches terminating caching in response to receiving a communication from the database to terminate the caching (paragraph 0028 - If the response ends the client/server session, request caching component 600 deletes all requests and response status indicators for the client/server session from cache 360 (630) and stops (632)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include terminating caching in response to receiving a communication from the database to terminate the caching as taught by Downey. It would be advantageous to make the combination to only keep relevant data within the cache to save storage space since computer storage is a finite quantity.
Regarding claim 7, Colrain teaches the presence of caching of session information for the third database session, and comprising the session information as seen in the cited sections 
Downey teaches further comprising clearing the cache memory when caching is terminated (paragraph 0028 - If the response ends the client/server session, request caching component 600 deletes all requests and response status indicators for the client/server session from cache 360 (630) and stops (632)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include further comprising clearing the cache memory when caching is terminated as taught by Downey. It would be advantageous to make the combination to only keep relevant data within the cache to save storage space since computer storage is a finite quantity.
Claims 13-14 and 20 are rejected under similar reasoning seen in the current rejection of claims 3-7 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and an apparatus.



Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Downey et al (US 2008/0126831) and Liang et al (US 2010/0005097).
Colrain in view of Downey does not teach wherein the second session information includes temporary tables.
(paragraph 0049 - Some other examples of information that may be maintained and preserved within database session state include temporary database tables, temporary large objects (LOBs), database management system (DBMS) packages, etc).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain in view of Downey, as seen in the rejection of claim 1, to include wherein the second session information includes temporary tables as taught by Liang. It would be advantageous to make the combination to cache different types of database session information to make the disclosed invention flexible for different applications as seen in Liang (paragraph 0048).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166